RAYMOND, District Judge.
Findings of Fact.
1. The plaintiff is a Michigan corporation having its principal place of business at Hastings, Michigan.
2. The defendants Charles L. Reed and Carl W. Wiley are members forming a co-partnership doing business as Reed & Wiley Company, with a regular and established place of business at Grand Rapids, Michigan.
3. The plaintiff is, and was at the time of filing the complaint herein, the owner of Phillips patent 2,148,997 in suit.
4. This suit is for alleged infringement of United States Letters Patent No. 2,148,-997, granted to Harold P. Phillips, February 28, 1939, on application filed April 16, 1936, for Piston Ring.
5. The structures sold by defendants and charged to infringe are maufactured by McQuay-Norris. Defendants’ “Expander” oil ring (Ex. 200) is charged to be an infringement of claims 2 to 16, inclusive, of the patent in suit. Defendants’ “Engineered Super-X” oil ring is charged to be an infringement of claims 7 and 14 of the patent in suit.
6. The hearing of this case immediately followed the trial of Hastings Mfg. Co. v. Automotive Parts Corp., 39 F.Supp. 319, which involved the same patent and the same party plaintiff as in the instant case, but which were against other defendants. At the commencement of the trial in the present case, the parties stipulated as follows: “It is hereby stipulated and agreed by and between counsel for the parties that all evidence and testimony taken and offered in the previous cases be used in this case insofar as relevant, pertinent and material.”
7. The piston rings of the patent in suit and those alleged to infringe are known as oil control rings (as distinguished from compression rings), and are chiefly for replacement purposes in worn and tapered cylinders in internal combustion engines, to avoid the necessity of reboring cylinders, and the high cost thereof.
8. The main objects of the invention are stated in the patent to be:
“First, to provide an improved piston ring assembly which is highly efficient both from the standpoint of effective sealing and also from the standpoint of oil control.
“Second, to provide a piston ring assembly which ‘wears in’ very quickly and at the same time is very durable.
“Third, to provide a piston ring or piston ring assembly which is highly efficient for use in oversize or rebored or worn cylinders.”
9. Claims 5, 6, 8, and 14 are typical claims relied upon by plaintiff and charged to be infringed. These read:
“5. A piston ring assembly comprising spaced thin side members flat on both sides disposed to present their edges to a cylinder wall, an intermediate spacer member disposed between said side members, said intermediate member having a peripheral relatively narrow cylinder contacting . rib portion and having drainage openings providing for the passage of lubricant, and an expanding spring arranged within said side and intermediate members in supporting engagement with said side members only and acting to urge them yieldingly outward, said intermediate member being of relatively soft metal as compared to said side members.”
*329“6. A piston ring assembly comprising spaced thin split side members disposed to present their edges to a cylinder wall, an intermediate spacer member provided with a cylinder wall engaging centering portion, said side and intermediate members being disposed side by side for free independent radial movement, and an inner expanding spring in supporting engagement with said side members only and acting to urge them yieldingly outward, said side members being of relatively hard material whereby to withstand the high unit wall tension characterizing the same without excessive wear of the side members.”
“8. A piston ring comprising a pair of thin split ring members flat on both sides and disposed to present their outer edges to a cylinder wall, an intermediate spacer member disposed between but free from interlocking engagement with said side members, the combined axial thickness of said side members being substantially less than the axial distance between the same, and an inner expanding spring contacting said side members only.”
“14. A piston ring assembly comprising spaced split thin side members disposed to present their edges to a cylinder wall, a vented intermediate member, said members being disposed side by side for free independent radial movement, and an expander adapted to press outwardly at least one of said side members, said side members being of wear resisting material whereby to prevent excessive wear thereof under high unit wall tension, the combined axial thickness of said side members being less than the axial distance between them.”
10. The patent in suit relates to piston rings used in the cylinders of internal combustion engines. The structure illustrated and to which the alleged invention relates comprises two thin side ring members, each having a parting therein and each being normally expansible outward, an intermediate spacing ring member, likewise parted and normally expansible outward, the radial depth of the thin side members being greater than the radial depth of the intermediate spacer ring member. An expander spring member lies within the assembled spacer and side ring members and at installation in a piston ring groove the expander spring member bears against the bottom of the groove and against the inner edges of the thin side members only. The side ring members, while preferably of steel, are not limited to steel alone, and the spacer ring member, while preferably of cast iron, is not limited to such material. The thin side rails are to be of a harder material than the intermediate spacer ring member. The thickness of the side rails is designated as from .020” to .032" but it is stated this may be varied considerably. The thin side members of the ring are flat on both sides and in practice are formed of flat steel stock rolled edgewise. The combined thickness of the spacer and side ring members is such as to make a reasonably close fit within a piston ring groove and at the same time permit expansive movement without binding. The ring disclosed is an oil ring, the intermediate spacer member having oil passages there-through for oil to pass to the bottom of the piston ring groove and be drained therefrom to the interior of the piston through suitable oil passages leading from the bottom of the ring groove through the walls of the piston. The spacer ring member, in its preferred form, has a continuous thin annular rib at its upper outer portion; and at the lower side of the ring a plurality of spaced slots are cut therethrough to the inner side of the ring to provide oil passages. The construction of ring disclosed in the patent in suit provides a high unit pressure of the thin side members against the wall of a cylinder, the force of the expander thrusting the side members outwardly and with the narrow dimension of the thin side rails providing high unit pressure. The narrow bearing surface of the continuous annular rail of the spacer ring member provides quick “wearing in” of the spacer ring in conjunction with quick “wearing in” of the thin side rails under their high unit pressure.
11. Defendants’ “Expander” oil ring (Ex. 200) differs from the structure and disclosure of the patent in suit only in the spacer or intermediate member. Considering the spacer or intermediate member of Fig. 8 of the patent in suit, the only difference is that the “Expander” ring has. a continuous peripheral groove, whereas,, in Fig. 8, this groove is interrupted by the short peripherally spaced lands or bridges. In the defendants’ “Expander” oil ring the-oil drain slots open into the bottom of the groove, whereas, in Fig. 8 of the patent these drain slots extend to the periphery of' the spacer member. The preferred embodiment of the spacer or intermediate member of the patent in suit has a single cylinder wall contracting land or portion,, whereas in the “Expander” ring the spacer *330or intermediate member has two axially-spaced -cylinder wall contacting lands or portions. The spaced split thin side members of the “Expander” oil ring are disposed flat-wise to present their edges to a cylinder wall. The intermediate spacer member is disposed between them, maintaining them in their axially spaced relation for free independent radial movement. The side members are of substantially greater axial width than the cast iron intermediate member. The expanding spring or expander acts on the side members only. The side members are spaced for their free independent movement by the intermediate or spacer member, so that the side members have the so-called “whiflie-tree” action. The split thin side members are under high unit wall tension and are of wear resisting material whereby to prevent excess wear thereof under high unit wall tension.
12. Defendants’ “Engineered Super-X” oil ring (Exhibit 211) differs from their “Expander” oil ring in that the spacer is in the form of a split band of ribbon steel having radial corrugations, the corrugations serving to increase its effective radial width and supporting relation to the spaced thin steel side members. The spacer is provided with oil vent openings in the edges thereof. This spacer member of the defendants’ “Engineered Super-X” oil ring does not have a cylinder wall contacting land or portion such as is found in the spacer or intermediate member of the preferred embodiment of the patent in suit and such as is found or is present in the defendants’ “Expander” oil ring, and whereas in the preferred embodiment of the patent in suit and in the defendant’s “Expander” oil ring the spacer when in use is centered by its coacting engagement with the cylinder wall, the spacer of the “Engineered Super-X” oil ring is centered on the expander. The spaced split thin steel side members of the defendants’ “Engineered Super-X” oil ring are “flat” or are disposed “flatwise” to present their edges to-a cylinder wall. The intermediate member is disposed between them, maintaining them in their axially spaced relation for free independent radial movement. The side members are of substantially greater axial width than the spacer or intermediate member. The expanding spring or expander acts on the side members only to urge them against the cylinder wall. The side members are spaced for their free independent movement by the intermediate or spacer member, so that the side members have the so-called “whiffle-tree” action.
13. The claims which the defendants are alleged to infringe • are combination claims including four elements in combination, the two side rails, a spacer ring member between them, and an expander at the back of and engaging only the side rails.
14. The patent specification states that the expander is not essential, though sometimes desirable. When used, the expander is supposed to engage only against the side members, the spacer initially being' of lesser radial depth than the radial depth of the side members. The experts for the parties agree that it has long been a common and recognized practice for mechanics, garagemen and engineers to use or not use an expander in such installations, and that it was an obvious common expedient, and that it would be no problem at all for the skilled mechanic to place an expander behind any ring. Phillips states in his patent specification that expanders were known in the art. The exact expander, shown in the Phillips patent, was old and well known.
15. The earliest date established by the record for a production of the alleged invention of the patent in suit is December, 1935, when it was announced to the trade.
16. The following prior art patents and prior uses relied upon by defendants disclose the crowded state of the art at the time of plaintiff’s disclosure in December, 1935, and the exceedingly narrow field then existing for exercise of the inventive faculty in the matter of oil replacement rings in old, tapered and worn cylinders:
a. The Teetor patent No. 1,414,796 which was issued May 2, 1922, discloses an oil control ring comprising a single cast iron member having an oil collecting groove in its face and providing narrow cylinder contacting ribs, and slots extending through the ring in the plane of the channel. This ring (with or without an expander) for years has been and is now being manufactured and sold by most of the piston ring companies for replacement purposes as well as for original equipment in automobile engines.
b. It early became evident to mechanics skilled in the art that if the Teetor ring were split, horizontally, independently movable ring sections would be formed and these sections would be permitted, inde*331pendently of each other, to follow or remain in contact with the cylinder wall which, due to wear and varying temperature conditions, became tapered, uneven and “out of round”. The Wilkening Manufacturing Company, at least as early as 1931, placed on the market and advertised such a ring (Ex. DDDD-DD) under the name Pedrick. A similar ring (Ex. FFFFFFF) is disclosed in the Morton patent No. 1,881,849 which issued October 11, 1932.
c. It also became evident quite early that if the upper and lower portions of the old Teetor ring were independently separated to form distinct laminations of uniform thickness and the laminations were separated by the spacer, the laminations would follow the cylinder wall independently of each other. As early as 1928 the Duoflex Piston Ring Company began to manufacture, sell and advertise such a ring under the name Duoflex, and such Duoflex rings were successfully used in large quantities and such rings are still being sold and used. The Duoflex ring (Exhs. ZZZZ-Z) comprises the four Phillips’ elements ; that is, a pair of thin side members, a cast iron spacer between the rails which affords oil ventilation, and an expander which engages only against the side members. The Duoflex rings of %" size have thin side members which come .within the Phillips patent specification which states that his side members are of “.020 to .032 inch thickness”, but that this “may be varied considerably”. The Duoflex ring is also shown in the Wuerfel patent No, 1,707,035 which was granted March 26, 1929, and the specifications of which state that the ring elements have “maximum of freedom” and “independently and freely” follow the cylinder wall. The side members of the Duoflex rings are formed of cast iron, rather than steel, but the cast iron serves the same purpose as steel and operates as efficiently and has as long, if not longer, life than steel. There would be no invention in substituting steel side members for the cast iron side members of the Duoflex ring or the ring of the Wuerfel patent.
d. The Williams patent, No. 1,764,815, which issued June 17, 1930, likewise discloses a piston ring (Exh. IIII-III) quite similar to the Duoflex ring, as the Williams ring comprises two thin, flat cast iron side members, a cast iron oil ventilated spacer between the side members, and an expander engaging the side members.
e. The British patent to Talbot, No. 256,083, of 1926, illustrates and describes an oil ring including two thin, flat side members formed of steel, and a ventilated spacer between the side members and of lesser radial depth than the side members. The description also refers to an expander. Plaintiff’s expert conceded that there would be no invention in placing an expander behind the ring shown in Talbot’s patent drawings. The Talbot specification states that a “packing member” may be substituted for the wavy spacer shown in his patent drawings and it would not amount to invention to substitute the old Teetor packing ring.
f. The British patent to Marshall, No. 363,478, of 1931, shows a ring similar to the Talbot ring in that Marshall discloses a ring comprising two thin, flat steel side members and a spacer between the side members. Marshall’s spacer is somewhat similar to the modified form of spacer shown in Fig. 7 of the Phillips patent. The description of the Marshall patent specifies the same high carbon steel as that used by plaintiff in its Steel-Vent ring.
g. The Marien Patent, No. 1,942,967, which issued January 9, 1934, discloses an oil control ring (Exh. LLLL-LLL) comprising a cast iron spacer, which is nothing more than an old-fashined Teetor ring, a thin, flat, steel side member below the spacer, and an expander engaging against the spacer. There would be no invention in adding another thin, flat steel side member above the spacer as taught by Duoflex, Talbot, Williams, Powell and others.
h. The earliest date established by the record for a production of the alleged invention of the patent in suit is December, 1935, when it was announced to the trade. Prior to December, 1935, Ole Anderson, of Los Angeles, California, had developed, tested and adopted in his business, and had sold and was selling piston rings having thin steel parted side rails normally expansible outward of a thickness of .025", assembled one above and the other below an intermediate cast iron parted spacer ring which was provided at its lower side with a plurality of spaced apart openings or slots milled therethrough for oil passage. At the time of manufacture and installation, the radial depth of the steel rails was slightly greater than the radial depth of *332the cast iron spacer member. A spring expander member was used back of the steel rails and bore against them only when the ring was installed in a piston ring groove. The steel rails were flat on both sides. The axial width of the cast iron spacer member and the two steel rail members was such that the ring when installed in a piston ring groove provided a reasonably close fit therein and at the same time permitted expansive movement without binding in the groove. The cast iron ring member of the Anderson combined cast iron and steel rings was made in two forms, one with a continuous annular thin rib at the upper outer corner of the spacer ring and the other without said rib, both forms having oil passing slots in the lower side of the spacing ring. Anderson furnished to the plaintiff, Hastings Manufacturing Company, a set of combined cast iron and steel rings each of which included a cast iron ring member of the first form, namely, with the narrow annular rail at the upper outer corner portion of the cast iron ring member, in September of 1935, before the announcement date of December, 1935, by the plaintiff of the ring of the patent in suit to the trade. Anderson in his combination cast iron and steel rings used thin steel rails of a slightly dished form as manufactured. The patent in suit shows in the disclosure steel rails which as manufactured and uncontracted will lie flat against opposite sides of the intermediate spacer ring member. All parted steel rails of thin material will dish or depart from the normal plane occupied upon closing at their partings. In the installation in piston ring grooves both the Anderson combination rings and the Hastings combination rings made in accordance with the patent in suit will freely partially enter a ring groove, each having substantially the same amount of axial clearance in the groove over the combined axial dimensions of the ring members of the respective rings; both will distort or dish from their normal positions upon installation in an engine cylinder at which time the ring members are closed at their partings, and the piston ring grooves will be filled in the same manner and each will have substantially the same degree of freedom of movement and lack of binding in the piston ring grooves in operation. In August, 1935, plaintiff’s Pacific Coast representative, Kelly, investigated Anderson’s-activities and reported to plaintiff and to Phillips that some of Anderson’s accounts “had been using the rings for over a year and had put them in jobs which were way out of reason and had never failed them”. Anderson gave Kelly a set of his rings (Exh. G) for a Ford engine and Kelly forwarded the rings to Phillips. The rings comprised a cast iron spacer, exactly the same as Phillips’ preferred form of spacer, a thin steel side member, having an average radial depth greater than the average radial depth of the spacer, and a ventilated expander. The manufacture, sale, installation and successful use of a number of sets of Anderson’s rings were proved beyond a reasonable doubt by clear and convincing testimony.
I. In 1933 and 1934, Claud G. Craven, then of Kansas City, Missouri, and now of Centraba, Missouri, was engaged in the manufacture and sale of piston rings. During those years he manufactured and sold combination piston rings (Exhs. WWW; XXX; YYY) which were installed in Model T Ford trucks of several laundries, including the Fern Laundry Company. Some of the rings, so installed, comprised a cast iron spacer having oil drainage recesses in its lower side, pairs of thin steel side members above and below the spacer and of greater radial depth than the spacer, and an expander engaging only against the steel side members. The Craven rings reduced oil consumption, increased the efficiency of the engines and operated successfully, the rings being used extensively for some time until the Model T trucks were junked or scrapped. The» public sale and use of the Craven rings is established beyond a reasonable doubt.
17. The use of thin side rails thrust outward by an expander spring which engaged the side rails only, and with the side rails separated and held apart by an oil passing intermediate spacer ring member of less radial depth than the side rails was old and common practice exemplified by the Duoflex embodiment of the Wuerfel patent No. 1,707,035.
18. It has long been common practice to,-1 supply the- thrust force or an added thrust force to a piston ring or piston ring members by using an expander spring. The expander spring is not, however, an essential, and in the patent in suit it is so stated. The expander spring provides a thrust force to press the piston ring members against the cylinder wall. This thrust against the *333cylinder wall may be provided for piston rings in three different equivalent manners : (1) By inherent tension in a piston ring or ring member, having a parting gap, by contracting the ring and closing it at its parting; (2) By an expander spring bearing against a piston ring or ring member which has little or no inherent tension because of little or no normal gap at its parting; and (3) The thrust of an expander added to that inherently produced in the ring member upon its contracting or closing at its parting.
19. The ring elements or sections of Duoflex, Wuerfel, Talbot, Williams, Marshall, Anderson, and Craven rings have independent movement and have sufficient freedom of movement to permit the ring sections to follow the cylinder wall. The matter of freedom of movement is merely one of degree and depends on many factors, including inertia forces, friction, width of the piston groove, wear and tension. Rings with some side pressure may have greater freedom of movement than rings with lesser or no side pressure.
20. “High unit pressure” or “tension” is merely a term of degree. Phillips’ patent description makes no reference to any degree of pressure or tension of the side members of the ring against the cylinder wall.
21. The alleged Phillips combination is old in the prior art and every element recited in claims 2 to 16, inclusive, of the Phillips patent was old and well known. The structures defined in the claims are lacking of invention over the prior art.
22. The disclosure of the Phillips patent, as construed by plaintiff and its patent expert, is indefinite, incomplete and ambiguous, in that the description and drawings are silent and insufficient as to the clearance and freedom of movement of the ring parts, as to the degree or extent of flatness or dish of the side members, as to the degree or extent of the unit pressure, and as to the degree or extent of the spacing of the rails apart.
23. The claims of the Phillips patent here in suit as construed by plaintiff and its expert, are indefinite, incomplete and ambiguous, and are not in such full, clear, concise and exact terms as to enable persons skilled in the art to make and use the structure.
Conclusions of Law.
1. Each of the claims 2 to 16, inclusive, of the Phillips patent is invalid because of anticipation by the prior art.
2. Each of the claims 2 to 16, inclusive, of the Phillips patent is invalid for lack of invention over the prior art.
3. Each of the claims 2 to 16, inclusive, of the Phillips patent is invalid because its disclosure is not “in such full, clear, concise, and exact terms as to enable any person skilled in the art * * * to make, construct, compound, and use the same”, and for failure to “particularly point out and distinctly claim the part, improvement, or combination which he claims as his invention or discovery”.
4. Each of the claims 2 to 16, inclusive, of the Phillips patent is invalid because its claims are drawn to an exhausted combination and to mere aggregation.
5. The “Expander” oil ring does not infringe claims 2 to 16, inclusive, of the Phillips patent.
6. The “Engineered Super-X” oil ring does not infringe claims 7 and 14 of the Phillips patent.
7. A decree dismissing the complaint herein may be submitted for signature on or before May IS, 1941.
Opinion.
This is a companion case to Hastings Manufacturing Company v. Automotive Parts Corporation and Perfect Circle Company (Hastings Manufacturing Company v. Sealed Power Corporation), 39 F.Supp. 319; and the controlling issues here are not distinguishable from the ones therein involved. For the reasons stated at length in the opinion this day filed in those cases, the complaint herein will be dismissed.